Citation Nr: 1820469	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a spine disability (previously characterized as spinal nerve damage).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable disability rating for hearing loss.


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and July 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2015 decision, the Board granted service connection for posttraumatic stress disorder (PTSD) and denied service connection for diabetes mellitus, throat cancer and aortic aneurysm.  At that time, the Board also remanded the spine and hearing loss issues for additional development, as well as the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In a July 2017 rating decision, the RO granted a TDIU effective October 20, 2010.  Because the none of the Veteran's service-connected disabilities have an effective date prior to October 20, 2010, the TDIU issue has been granted in full and, thus, is no longer on appeal before the Board.

In a February 2018 letter, the Board found that the Veteran's former attorney representative submitted a valid motion to withdraw as the Veteran's representative, and thus, the Veteran proceeds without representation in the instant appeal.  See 38 C.F.R. § 20.608.

Additional evidence was received subsequent to the most recent November 2015 statement of the case (SOC) pertaining to headaches and hypertension, and the most recent April 2016 supplemental statement of the case (SSOC) pertaining to the spine and hearing loss.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  The Veteran's spine disability (lumbar spine strain, spondylosis, facet joint arthritis, and anterolisthesis with intervertebral disc syndrome (IVDS) involving the right L4-S1 nerve root) is related to service.

2.  The Veteran's headaches have been aggravated by service-connected tinnitus.

3.  The Veteran's hypertension did not manifest during service and is not otherwise related to service.

4.  The Veteran's hearing loss has been manifested by no worse than level I hearing impairment in the right ear and level VI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for headaches, as aggravated by service-connected tinnitus, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the requisite time period is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases is presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Even a disease is not listed in 38 C.F.R. § 3.309(e), a theory of direct service connection is still valid.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Spine Disability

On an October 2010 claim form, the Veteran contends that service connection for spinal nerve damage or deformity of the spine is warranted.  

In the November 2015 remand, the Board noted that the Veteran's service treatment records (STRs) revealed a lumbosacral complaint and that the Veteran's wife stated that he had back problems since the mid-1970s.

In accordance with the Board's remand instructions, the Veteran was afforded VA examination in February 2016 with an addendum opinion in April 2016.  The February 2016 examiner reported a diagnosis of lumbar spine strain, spondylosis, facet joint arthritis, and anterolisthesis with IVDS involving the right L4-S1 nerve root.  This examiner also provided a positive nexus opinion and explained that based on the evidence including the Veteran's extensive medical history of back pains with a progression of the condition resulting in the current nerve condition of the lumbar spine, such disability is the results of lumbar spine changes the Veteran has undergone since his time in service.

The April 2016 examiner provided a negative nexus opinion in an addendum, explaining that there is no evidence of a medically plausible pathophysiologic mechanism defining how the Veteran's service caused his current spine disability that started more than 10 years after service.

In comparing the conflicting nexus opinions, it appears that they are the result of a professional difference of opinion regarding the service-related nature of the Veteran's current spine disability.  The Board finds that the positive and negative nexus evidence, on which this issue turns, is at least in equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and as such, the Board finds that the evidence shows that his spine disability is related to service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  Accordingly, service connection for lumbar spine strain, spondylosis, facet joint arthritis, and anterolisthesis with IVDS involving the right L4-S1 nerve root is warranted.

Headaches

The Veteran contends that a March 26, 2015, medical record supports a grant of service connection for headaches.  Additionally, in a January 2017 statement, the Veteran's former representative asserts that in this medical record a private physician (H.S., M.D.) stated that it was at least as likely as not that the Veteran's headaches are permanently aggravated by his service-connected tinnitus.

While the Veteran's STRs include a normal separation examination with regard to headaches, the STRs also include a doctor's letter describing that the Veteran had a history of headaches due to emotional tension.

The Veteran was afforded a VA examination in October 2015.  The examiner reported a diagnosis of tension headaches and provided a negative nexus opinion, reasoning, at least in part, that the Veteran's current headaches are associated with glaucoma.

However, the Veteran also submitted a March 26, 2015, disability benefits questionnaire completed by Dr. H.S., who reported that the Veteran has migraine and tension headaches.  Furthermore, Dr. H.S. explained that the Veteran's "headaches are permanently aggravated by his service connected tinnitus."  Dr. H.S. also provided references in support of such conclusion.

The medical opinions are not conflicting in this case as the VA examiner addressed direct service connection while Dr. H.S. did not.  However, Dr. H.S. provided a positive nexus opinion addressing secondary service connection on an aggravation basis.  The opinion is persuasive and, after resolving reasonable doubt in the Veteran's favor, the Board finds that his headaches have been aggravated by his service-connected tinnitus; thus, the nexus element of the claim is established.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364.  Accordingly, service connection is warranted for headaches on a secondary aggravation basis.

The Board notes that 38 C.F.R. § 3.310(b) contemplates a baseline to assess the severity of a nonservice-connected disability that is aggravated by a service-connected disability.  However, the Board determines that this is more akin to a downstream rating aspect of the claim that should be addressed in the first instance by the RO following implementation of the instant decision.

Hypertension

On a May 2014 claim form, the Veteran claimed that service connection is warranted for high blood pressure.  He has not made any specific contentions regarding the reasons he believes service connection for hypertension is warranted.

The Board notes that post-service VA treatment records show that the Veteran has hypertension.  Thus, the Veteran has the claimed current disability.

The Veteran's STRs, however, to include his November 1968 separation examination, are negative for a diagnosis of hypertension or high blood pressure readings to indicate possible hypertension.  Moreover, post-service evidence tends to show that the hypertension manifested many years after service.  In a January 2001 record from Dr. Amin, noting a reason for consultation of chest pain, no history of hypertension was noted in the cardiac risk factors.  It was after this instance that hypertension is noted regularly in the treatment records.  Thus, the evidence does not tend to show there was onset of hypertension during service or within a year of service.  Additionally, the normal separation examination and the January 2011 record do not show a continuity of symptomatology.

The Board acknowledges the Veteran's past general contention regarding exposure to herbicide agents, such as Agent Orange, which he has asserted caused him to develop certain disabilities, thereby warranting service connection for such disabilities.  See, e.g., April 2012, June 2012, and October 2012 Veteran statements.  In the October 2012 statement, the Veteran asserted that he experienced in-service Agent Orange exposure due to serving aboard the U.S.S. Coral Sea and U.S.S. Ranger while in the Navy.  In the November 2015 decision, the Board explained why exposure to Agent Orange has not been established and, based on a thorough review of the evidence, the Board does not find a reason to change that factual determination.

The Board notes that VA has promulgated a listing of the "blue water" Navy ships associated with service in Vietnam and, hence, exposure to herbicide agents, updated on January 1, 2018.  See VBA Manual, M21-1, IV.ii.2.C.3.m.  However, the ships on which the Veteran asserts he served are not included on such list, and thus, any new research into the matter does not reflect that the herbicide agent exposure presumption is warranted here.

The Veteran has not submitted sufficient evidence showing that he had in-service herbicide agent exposure to trigger the duty to assist to obtain a medical examination or opinion.  Therefore, the Board finds that such the evidence of record is insufficient to trigger VA's duty to provide a medical examination or opinion on the matter.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see generally Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In sum, the in-service and nexus elements of the claim are not met here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364.  Therefore, service connection for hypertension is not warranted.

II. Increased Rating-Hearing Loss

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e), DC 6100.

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIA ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIA will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

The Veteran contends that his hearing loss results in disability that warrants more than a noncompensable (zero percent) rating.  The Veteran was afforded VA examinations, with puretone audiometry measurements and Maryland CNC Test results, in April 2013, and again in February 2016, in substantial compliance with the Board's November 2015 remand directives.

In April 2013, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
45
55
70
51.25
LEFT
55
60
70
75
65

The average puretone thresholds were 51.25 in the right ear and 65 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 92 percent in the right ear and 100 percent in the left ear.  Functional impact was noted as non-functional socially and in home settings, and a lack of comprehension when conversing.  The audiometric results correspond to level I hearing in the right ear and level II hearing in the left ear according to Table VI.  See 38 C.F.R. § 4.85(h).  These Roman numeral designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  However, given that the puretone value results for the left ear are 55 decibels or greater at each of the relevant frequencies, Table VIA should be used because it provides for a higher Roman numeral designation of V.  See 38 C.F.R. § 4.86(a).  Even with this higher Roman numeral designation for the left ear, the assignment of a noncompensable evaluation is still warranted according to Table VII.

In February 2016, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
50
55
55
65
56.25
LEFT
75
70
75
80
75

The average puretone thresholds were 56.25 in the right ear and 75 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 94 percent in the right ear and 72 percent in the left ear.  The Veteran reported that cannot hear or understand conversations and words/content.  He does not respond to questions because he cannot hear or understand, and he cannot hear the TV or phone and other sounds, and he has high anxiety.  The audiometric results correspond to level I hearing in the right ear and level VI hearing in the left ear according to Table VI.  See 38 C.F.R. § 4.85(h).  These Roman numeral designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  As with the previous VA examination, Table VIA could be used for the left ear because all of the puretone value results are greater than 55 decibels at the relevant frequencies, but Table VIA also indicates a Roman numeral designation of VI.  Therefore, a noncompensable evaluation is warranted according to Table VII, whether Table VI or Table VIA is used for the left ear.

While the VA examination reports show some fluctuation in hearing impairment, neither of them show hearing loss to a compensable degree as, at most, level I and level VI hearing impairment is shown in the right and left ears, respectively.  Thus, a rating in excess of zero percent is not warranted for service-connected hearing loss under DC 6100.  Furthermore, to the extent the Veteran's hearing loss results in anxiety, service connection is already in effect for an anxiety disorder in PTSD.  Anxiety is contemplated in the 70 percent rating that is already in effect for PTSD.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial rating in excess of zero percent for the Veteran's service-connected hearing loss is not warranted.


ORDER

Service connection for lumbar spine strain, spondylosis, facet joint arthritis, and anterolisthesis with IVDS involving the right L4-S1 nerve root is granted.

Service connection for headaches, as aggravated by service-connected tinnitus, is granted.

Service connection for hypertension is denied.

An initial compensable disability rating for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


